DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received August 30, 2022:
Claims 1 and 7 have been canceled as per Applicant’s request.  Claims 2-6 and 8-18 are pending.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment.  All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-6 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0008680 (Muldoon et al.) in view of US 2017/0110715 (Kajimoto et al.)
	As to claim 6, Muldoon et al. teach a lithium salt (para 0012-0013), a non-aqueous organic solvent (i.e. organic carbonates) (para 0022), along with R1-SO2-NR2-OR3 (R1, R2, R3 being alkanes, alkenes, alkynes, aryls, and their substituted derivatives) (para 0010), specifically N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3).  Muldoon et al. teaches that R1-SO2-NR2-OR3  should be present in an amount to provide stability of the electrolytic solution at voltages greater than 4.0 volts (para 0010).
	Muldoon et al. do not specifically teach that R1-SO2-NR2-OR3 should be added in an amount of about 0.1-10 vol % based on a total weight of the electrolyte.
	However Kajimoto et al. teach of a battery wherein the electrolytic solution a salt, a solvent including a cyclic carbonate and a chain carbonate, wherein an additive may be added to the electrolyte most preferably up to 10% (due to the cyclic carbonate and chain carbonate being present in preferably 90 vol% or more) to provide desirable functions (enhancing cycle, capacity, input/output characteristics) (para 0083, 0089, 0095-0100).  The motivation for having an additive in 10 vol % or less (allowing for 90 vol % of the combined chain and cyclic carbonate) is to achieve good cycle characteristics and high temperature preservation characteristics in the battery (para 0095).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for having an additive in 10 vol % or less (allowing for 90 vol % of the combined chain and cyclic carbonate) (as taught by Kajimoto et al. and applied to R1-SO2-NR2-OR3 of Muldoon et al.) is to achieve good cycle characteristics and high temperature preservation characteristics in the battery, while allowing other desirable characteristics of an electrolyte to be provided to the electrolyte via the additive (i.e. the stability of in Muldoon et al., which in turn results in good cycle, capacity, and input/output characteristics.)  Note: Although the amount is expressed in vol %, since the densities regarding the solvents are similar, vol % would be expected to be roughly similar to weight %, which would yield in at least an overlapping range, thus rendering the claimed range of 0.1-10 wt % obvious.
	As to claim 2, Muldoon et al. teach a solvent for an electrolytic battery which includes R1-SO2-NR2-OR3 (R1, R2, R3 being alkanes, alkenes, alkynes, aryls, and their substituted derivatives) (para 0010), specifically N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3).  Accordingly X is O in Muldoon et al.
	As to claim 3, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3) (note CH3 is an unsubstituted C1 alkyl group).
	As to claim 4, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3) (note CH3 is an unsubstituted C1 alkyl group).
	As to claim 5, Muldoon et al. teach a solvent for an electrolytic battery exemplifying N-methoxy-N-methyl-methane-sulfonamide is exemplified (example, para 0026-0027) (fits claimed formula 1 with X=O, R1, R2, R3=CH3), which is claimed compound 1.
	As to claim 8, the combination renders this limitation obvious, as Kajimoto et al. renders obvious the additive added in 10 vol % or less (as applied to Muldoon et al.’s R1-SO2-NR2-OR3).  (See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Although the amount is expressed in vol %, since the densities regarding the solvents are similar, vol % would be expected to be roughly similar to weight %, which would yield in at least an overlapping range, thus rendering the claimed range of 0.1-5 wt % obvious.
	As to claim 9, Maldoon et al. teach the inclusion of salts including LiPF6, LiBF4, LiSbF6, LiAsF6, LiClO4, LiCF3SO3, Li(CF3SO2)2N, LiC4F9SO3, and lithium bis(oxalato) borate (LiBOB) (para 0013).
	As to claim 10, the combination renders the limitation obvious, as Kajimoto et al., relied upon to render obvious the solvent/additive amounts renders obvious using a mixed solvent of a chain carbonate and a linear carbonate (para 0095-0096). (See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Kajimoto et al. teaches chain carbonates such as ethyl methyl carbonate, dimethyl carbonate, diethyl carbonate (para 0091) and cyclic carbonates include propylene carbonate and ethylene carbonate (para 0090).
	As to claim 11, the combination renders the limitation obvious, as Kajimoto et al., relied upon to render obvious the solvent/additive amounts renders obvious using a mixed solvent of a chain carbonate and a linear carbonate (para 0095-0096) (mixed solvent). (See the rejection to claim 6 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.)  Kajimoto et al. further teaches that the total sum of the chain and cyclic carbonate should be 90 vol% or more, wherein the cyclic carbonate should be in an amount of solvent should be in a 5-50 vol% (para 0095).  This would overlap the claimed range and thus render it obvious.  (A balance of the chain carbonate would be 40-85 vol% of the chain carbonate.  Adjusting for comparisons regarding just the mixed solvent (adjusting the 90% to 100% to only compare the solvents without the addition of an additive) would yield the chain carbonate in a 44-94 vol% (40/90*100% and 85/90*100% for the end points) and the cyclic carbonate in 6-56 vol% (5/90*100% and 50/95*100% for the endpoints).)
	As to claim 12, the electrolyte of claim 6 has been rendered obvious above (see the rejection of claim 6 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Additionally, Muldoon et al. teach of a cathode and an anode (para 0024-0026).
	As to claim 13, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024).  Although Muldoon et al. do not specifically set forth that this type of active material has a layered structure, the crystal structure is associated with the active material.  At this point, Kajimoto et al. is relied upon as an evidentiary reference to show that a LiMO2 structure is layered (see para 0024 for a formula that falls in this structure and para 0021 which states that this structure is layered).  
	As to claim 14, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024). This overlaps claimed formula 2 as it generally teaches of a lithium metal oxide and identifies nickel and combinations with materials such as Co, Mn, Al, Cu Fe, Mg, Cr, Zn thereof can be present (para 0024).
	Additionally, Kajimoto et al. can be relied upon to render obvious formula 2 more specifically, by stating a known active lithium composite to be used as an active material is LixCoyNi1-yO2 (x=0 to 1.2, y=0 to 0.9) (para 0036) (overlaps formula 2).  The substitution of one specific active material of the LiMO2 formula, (one where M is Co and Ni), for the generic formula would yield the predictable result of providing an operable active material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute LixCoyNi1-yO2 (x=0 to 1.2, y=0 to 0.9) (specific LiMO2 formula as taught in Kajimoto et al.) for LiMO2 in general (where M could be the combination of Ni and Co, among other combinations, as in Muldoon et al.), as the substitution would yield an operable active material within a battery. “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 15, Muldoon et al. teach of a LiMO2 (M is a one or a combination of Co, Al, Cr, Mn, Ni, Fe, V, Mg, Ti, Zr, Ni, Mo, Cu, Zn, Id, Sr, La, Cs (para 0024). This overlaps claimed formulas 3 and 4 as it generally teaches of a lithium metal oxide and identifies nickel and combinations with materials such as the combination of Co and Al or the combination of Co and Mn can be present (para 0024).
	Additionally, Kajimoto et al. can be relied upon to specifically render obvious chemical formula 4 in a closer manner.  Specifically, Kajimoto et al. teach of a layered lithium nickel manganese cobalt composite oxide (NMC), specifically Li(1+δ)MnxNiyCo((1-x-y-z)MzO2 , where M is Ti, Zr, Nb, Mo, W, Al, Si, Ga, Ge, Sn; and -0.15≤δ≤0.15, 0.1<x≤0.5, 0.6<x+y+z≤1.0, and 0≤z≤0.1 (para 0024-0027) (overlaps formula 4).  The motivation for using a layered NMC material as the positive active material is to have high capacity and excellent safety.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to use a layered NMC material as the positive active material in order to provide an active material with high capacity and excellent safety.
	As to claim 16, Muldoon et al. teach that the anode active material can be an element that can alloy with lithium, lithium titanate (a transition metal oxide), or carbon (para 0025).
	As to claim 17, Muldoon et al. exemplify that carbon (carbon compound) and materials that can alloy with lithium, such as silicon and its combination with materials such as tin, antimony, bismuth, silver, zinc, aluminum, lead, germanium, and arsenic (silicon compound) (para 0025).
Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
Regarding arguments that obviousness has not been established:
	Applicant argues Kajimoto et al.’s teaching is drawn towards the amount of carbons and is unrelated to the amount of additive to be included in the electrolyte and thus does not render obvious that adding an additive in an amount of 10 vol% (or less) would achieve beneficial effects.
	Examiner respectfully disagrees.  Teaching a specific amount of solvents (carbonates) and the presence of an additive as well does provide a teaching to the amount of the additive (i.e. cannot be in an amount over 100%).  It is unsure why a teaching of carbonate solvents in an amount of 90 vol% or more and the inclusion of additives would not yield a 10 vol% or less amount of the additives (para 0095, 0100).  Additionally, Kajimoto et al teach that the additives suppress reaction in an abnormal state due to overcharging, enhance the capacity maintenance characteristics and cycle characteristics, and enhance input/output characteristics.  Thus, it is unsure why the teaching of additives (in 10 vol% or less) would not yield beneficial effects.  Thus, the argument is not persuasive, and the rejection of record is maintained.
Regarding arguments that obviousness has been rebutted:
	Applicant argues that Muldoon teaches away from making the proposed modification, since it teaches that conventional organic solvents are prone to decomposition during the cycling of a charge and discharge battery, and are prone to failure at high operating voltages, as well as thermal failure at elevated temperature.
	Examiner respectfully disagrees.  Muldoon does not specifically teach that the amount of carbonates cannot be 90 vol% (such that the additive must be greater than 10%).  Muldoon does not specifically mention amounts, which is why Kajimoto et al. is relied upon.  Kajimoto et al.’s additives recognize correcting the issues that Applicant cites as “teaching away from the combination” – specifically, the additive prevent overcharging (overcharging would cause decomposition of the electrolyte), high temperature, capacity maintenance/input/output characteristics and general suppression reaction in an abnormal state (this would encompass high operating voltages as well), and preservation (thermal failure issues) (para 0100).  Thus, the argument is not persuasive, and the rejection of record is maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759